FILED
                                  UNITED STATES DISTRICT COURT                                  MAR - 5 2009
                                  FOR THE DISTRICT OF COLUMBIA                             NANCY MAYER WHmINGTON. CLERK
                                                                                                 U.S. DISTRICT COURT
     John Randall Futch,                           )
                                                   )
                    Plaintiff,                     )
                                                   )
             v.                                    )       Civil Action No.
                                                   )
                                                   )
                                                                                09 0420
     Glenn Fine,
                                                   )
                    Defendant.                     )

                                        MEMORANDUM OPINION

             This matter is before the Court on plaintiff s pro se complaint and his application to

     proceed in forma pauperis. The Court will grant the application to proceed in forma pauperis

     and dismiss the complaint.

             Plaintiff, a federal prisoner currently confined to a segregated housing unit for his own

     protection, has filed a complaint under 42 U.S.C. § 1983 for injunctive relief, alleging that his

     due process rights have been violated because the defendant, the Inspector General for the United

     States Department of Justice, has not conducted an investigation that plaintiff requested. There

     is, however, no such thing as a due process right to an investigation by the Department of

     Justice's Inspector General, and plaintiff has not identified any other way in which his due

     process rights might have been violated. Therefore, plaintiff has not stated a claim under 42

     U.S.C. § 1983 upon which relief may be granted. Federal law obligates this Court to dismiss this

     complaint. 28 U.S.C. § 1915A(b)(1) (requiring a court to dismiss a complaint if it fails to state a

     claim upon which relief may be granted). A final order accompanies this memorandum opinion.



     Date:                                                 United States District Judge




~)